Exhibit 10.1

 

DIRECTOR AND OFFICER INDEMNIFICATION AGREEMENT

 

This Director and Officer Indemnification Agreement, dated as of
                                   , 2015 (this “Agreement”), is made by and
between CTS Corporation, an Indiana corporation (the “Company”), and
                                               (“Indemnitee”).

 

RECITALS:

 

A.                                    Ind. Code Section 23-1-33-1 of the Indiana
Business Corporation Law provides that the business and affairs of a corporation
shall be managed by or under the direction of its board of directors.

 

B.                                    Pursuant to Ind. Code Sections 23-1-36-1,
et seq., of the Indiana Business Corporation Law, significant authority with
respect to the management of the Company has been delegated to the officers of
the Company.

 

C.                                    By virtue of the managerial prerogatives
vested in the directors and officers of an Indiana corporation, directors and
officers act as fiduciaries of the corporation and its shareholders.

 

D.                                    Thus, it is critically important to the
Company and its shareholders that the Company be able to attract and retain the
most capable persons reasonably available to serve as directors and officers of
the Company.

 

E.                                     In recognition of the need for
corporations to be able to induce capable and responsible persons to accept
positions in corporate management, Ind. Code Section 23-1-37-8 of the Indiana
Business Corporation Law authorizes (and Ind. Code Sections 23-1-37-9 and 13 of
the Indiana Business Corporation Law mandate unless specified otherwise)
corporations to indemnify their directors and officers, and Ind. Code
Section 23-1-37-14 authorizes corporations to purchase and maintain insurance
for the benefit of their directors and officers.

 

F.                                      The courts have generally recognized
that indemnification by a corporation serves the dual policies of (1) allowing
corporate officials to resist unjustified lawsuits, secure in the knowledge
that, if vindicated, the corporation will bear the expense of litigation and
(2) encouraging capable women and men to serve as corporate directors and
officers, secure in the knowledge that the corporation will absorb the costs of
defending their honesty and integrity.

 

G.                                    Indiana law also authorizes a corporation
to pay in advance of the final disposition of a proceeding the reasonable
expenses incurred by a director or officer in the defense thereof, and any such
right to the advancement of expenses may be made separate and distinct from any
right to indemnification and need not be subject to the satisfaction of any
standard of conduct or otherwise affected by the merits of any claims against
the director or officer.

 

H.                                   The number of lawsuits challenging the
judgment and actions of directors and officers of corporations, the costs of
defending those lawsuits, and the threat to directors’ and

 

--------------------------------------------------------------------------------


 

officers’ personal assets have all materially increased over the past several
years, chilling the willingness of capable women and men to undertake the
responsibilities imposed on corporate directors and officers.

 

I.                                        Recent federal legislation and
rules adopted by the Securities and Exchange Commission and the national
securities exchanges have imposed additional disclosure and corporate governance
obligations on directors and officers of public companies and have exposed such
directors and officers to new and substantially broadened civil liabilities.

 

J.                                        These legislative and regulatory
initiatives have also exposed directors and officers of public companies to a
significantly greater risk of criminal proceedings, with attendant defense costs
and potential criminal fines and penalties.

 

K.                                   The authority of a corporation to indemnify
and advance the costs of defense to its directors and officers applies to
criminal proceedings as well as to civil, administrative and investigative
proceedings.

 

L.                                     Indemnitee is a director or officer of
the Company and his or her willingness to serve in such capacity is predicated,
in substantial part, upon the Company’s willingness to indemnify him or her in
accordance with the principles reflected above, to the fullest extent permitted
by the laws of the State of Indiana, and upon the other undertakings set forth
in this Agreement.

 

M.                                 Therefore, in recognition of the need to
provide Indemnitee with substantial protection against personal liability, to
procure Indemnitee’s continued service as a director or officer of the Company
and to enhance Indemnitee’s ability to serve the Company in an effective manner,
and to provide such protection pursuant to express contract rights (intended to
be enforceable irrespective of, among other things, any amendment to the
Company’s articles of incorporation or bylaws (collectively, the “Constituent
Documents”), any change in the composition of the Company’s Board of Directors
(the “Board”) or any change-in-control or business combination transaction
relating to the Company), the Company wishes to provide in this Agreement for
the indemnification of and the advancement of Expenses (as defined in
Section 1(e)) to Indemnitee as set forth in this Agreement and for the continued
coverage of Indemnitee under the Company’s directors’ and officers’ liability
insurance policies.

 

N.                                    In light of the considerations referred to
in the preceding recitals, it is the Company’s intention and desire that the
provisions of this Agreement be construed liberally, subject to their express
terms, to maximize the protections to be provided to Indemnitee hereunder.

 

AGREEMENT:

 

NOW, THEREFORE, the parties hereby agree as follows:

 

1.              Certain Definitions.  In addition to terms defined elsewhere
herein, the following terms have the following meanings when used in this
Agreement with initial capital letters:

 

2

--------------------------------------------------------------------------------


 

(a)         “Claim” means (i) any threatened, asserted, pending or completed
claim, demand, action, suit or proceeding, whether civil, criminal,
administrative, arbitrative, investigative or other, and whether made pursuant
to federal, state or other law; and (ii) any threatened, pending or completed
inquiry or investigation, whether made, instituted or conducted by or at the
behest of the Company or any other person, including any federal, state or other
court or governmental entity or agency and any committee or other representative
of any corporate constituency, that Indemnitee determines might lead to the
institution of any such claim, demand, action, suit or proceeding.

 

(b)         “Controlled Affiliate” means any corporation, limited liability
company, partnership, joint venture, trust or other entity or enterprise,
whether or not for profit, that is directly or indirectly controlled by the
Company.  For purposes of this definition, “control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of an entity or enterprise, whether through the ownership
of voting securities, through other voting rights, by contract or otherwise;
provided that direct or indirect beneficial ownership of capital stock or other
interests in an entity or enterprise entitling the holder to cast 10% or more of
the total number of votes generally entitled to be cast in the election of
directors (or persons performing comparable functions) of such entity or
enterprise shall be deemed to constitute control for purposes of this
definition.

 

(c)          “Disinterested Director” means a director of the Company who is not
and was not a party to the Claim in respect of which indemnification is sought
by Indemnitee.

 

(d)         “ERISA Losses” means any taxes, penalties or other liabilities under
the Employee Retirement Income Security Act of 1974, as amended, or Section 4975
of the Internal Revenue Code of 1986, as amended.

 

(e)          “Expenses” means attorneys’ and experts’ fees and expenses and all
other costs and expenses paid or payable in connection with investigating,
defending, being a witness in or participating in (including on appeal), or
preparing to investigate, defend, be a witness in or participate in (including
on appeal), any Claim, other than the fees, expenses and costs in respect of
which the Company is expressly stated in Section 15 to have no obligation.

 

(f)           “Incumbent Directors” means the individuals who, as of the date
hereof, are members of the Board and any individual becoming a member of the
Board subsequent to the date hereof whose election, nomination for election by
the Company’s shareholders, or appointment, was approved by a vote of at least a
majority of the then Incumbent Directors (either by a specific vote or by
approval of the proxy statement of the Company in which such person is named as
a nominee for director, without objection to such nomination); provided,
however, that an individual shall not be an Incumbent Director if such
individual’s election or appointment to the Board occurs as a result of an
actual or threatened election contest (as described in Rule 14a-12(c) of the
Securities Exchange Act of 1934, as amended) with respect to the election or
removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board.

 

(g)          “Indemnifiable Claim” means any Claim based upon, arising out of or
resulting from (i) any actual, alleged or suspected act or failure to act by
Indemnitee in his or her

 

3

--------------------------------------------------------------------------------


 

capacity as a director, officer, employee or agent of the Company or as a
director, officer, employee, member, manager, trustee or agent of any other
corporation, limited liability company, partnership, joint venture, trust or
other entity or enterprise, whether or not for profit (including any employee
benefit plan or related trust), as to which Indemnitee is or was serving at the
request of the Company as a director, officer, employee, member, manager,
trustee or agent, (ii) any actual, alleged or suspected act or failure to act by
Indemnitee in respect of any business, transaction, communication, filing,
disclosure or other activity of the Company or any other entity or enterprise
referred to in clause (i) of this sentence, or (iii) Indemnitee’s status as a
current or former director, officer, employee or agent of the Company or as a
current or former director, officer, employee, member, manager, trustee or agent
of the Company or any other entity or enterprise referred to in clause (i) of
this sentence or any actual, alleged or suspected act or failure to act by
Indemnitee in connection with any obligation or restriction imposed upon
Indemnitee by reason of such status; provided, however, that except for
compulsory counterclaims, Indemnifiable Claim shall not include any Claim
initiated by Indemnitee against the Company or any director or officer of the
Company unless the Company has joined in or consented to the initiation of such
Claim.  In addition to any service at the actual request of the Company, for
purposes of this Agreement, Indemnitee shall be deemed to be serving or to have
served at the request of the Company as a director, officer, employee, member,
manager, trustee or agent of another entity or enterprise if Indemnitee is or
was serving as a director, officer, employee, member, manager, trustee or agent
of such entity or enterprise and (i) such entity or enterprise is or at the time
of such service was a Controlled Affiliate, (ii) such entity or enterprise is or
at the time of such service was an employee benefit plan (or related trust)
sponsored or maintained by the Company or a Controlled Affiliate, or (iii) the
Company or a Controlled Affiliate directly or indirectly caused or authorized
Indemnitee to be nominated, elected, appointed, designated, employed, engaged or
selected to serve in such capacity.

 

(h)         “Indemnifiable Losses” means any and all Losses relating to, arising
out of or resulting from any Indemnifiable Claim.

 

(i)             “Independent Counsel” means a law firm, or a member of a law
firm, that is experienced in matters of corporation law and neither presently
is, nor in the past five years has been, retained to represent:  (i) the Company
(or any Subsidiary) or Indemnitee in any matter material to either such party
(other than with respect to matters concerning Indemnitee under this Agreement,
or of other indemnitees under similar indemnification agreements), or (ii) any
other named (or, as to a threatened matter, reasonably likely to be named) party
to the Indemnifiable Claim giving rise to a claim for indemnification
hereunder.  Notwithstanding the foregoing, the term “Independent Counsel” shall
not include any person who, under the applicable standards of professional
conduct then prevailing, would have a conflict of interest in representing
either the Company or Indemnitee in an action to determine Indemnitee’s rights
under this Agreement.

 

(j)            “Losses” means any and all Expenses, damages, losses,
liabilities, judgments, fines, penalties (whether civil, criminal or other),
ERISA Losses and amounts paid in settlement, including all interest, assessments
and other charges paid or payable in connection with or in respect of any of the
foregoing.

 

(k)         “Subsidiary” means an entity in which the Company directly or
indirectly beneficially owns 50% or more of the outstanding Voting Stock.

 

4

--------------------------------------------------------------------------------


 

(l)             “Voting Stock” means securities entitled to vote generally in
the election of directors (or similar governing bodies).

 

2.              Indemnification Obligation.  Subject to Section 8, the Company
shall indemnify and hold harmless Indemnitee, to the fullest extent permitted or
required by the laws of the State of Indiana in effect on the date hereof or as
such laws may from time to time hereafter be amended to increase the scope of
such permitted or required indemnification, against any and all Indemnifiable
Claims and Indemnifiable Losses; provided, however, that no repeal or amendment
of any law of the State of Indiana shall in any way diminish or adversely affect
the rights of Indemnitee pursuant to this Agreement in respect of any occurrence
or matter arising prior to any such repeal or amendment.

 

3.              Advancement of Expenses.  Indemnitee shall have the right to
advancement by the Company prior to the final disposition of any Indemnifiable
Claim of any and all Expenses relating to, arising out of or resulting from any
Indemnifiable Claim paid or incurred by Indemnitee or which Indemnitee
determines are reasonably likely to be paid or incurred by Indemnitee. 
Indemnitee’s right to such advancement is not subject to the satisfaction of any
standard of conduct and is not conditioned upon any prior determination that
Indemnitee is entitled to indemnification under this Agreement with respect to
the Indemnifiable Claim or the absence of any prior determination to the
contrary.  Without limiting the generality or effect of the foregoing, within
five business days after any request by Indemnitee, the Company shall, in
accordance with such request (but without duplication), (a) pay such Expenses on
behalf of Indemnitee, (b) advance to Indemnitee funds in an amount sufficient to
pay such Expenses, or (c) reimburse Indemnitee for such Expenses; provided that
Indemnitee shall repay, without interest any amounts actually advanced to
Indemnitee that, at the final disposition of the Indemnifiable Claim to which
the advance related, were in excess of amounts paid or payable by Indemnitee in
respect of Expenses relating to, arising out of or resulting from such
Indemnifiable Claim.  In connection with any such payment, advancement or
reimbursement, if delivery of an undertaking is a legally required condition
precedent to such payment, advance or reimbursement, or is otherwise requested
by the Company, Indemnitee shall execute and deliver to the Company (i) a
written affirmation of his/her good faith belief that he/she meets the standard
of conduct described in Ind. Code Section 23-1-37-8, and (ii) an undertaking in
the form attached hereto as Exhibit A (subject to Indemnitee filling in the
blanks therein and selecting from among the bracketed alternatives therein),
which need not be secured and shall be accepted by the Company without reference
to Indemnitee’s ability to repay the Expenses.

 

4.              Indemnification for Additional Expenses.  Without limiting the
generality or effect of the foregoing, the Company shall indemnify and hold
harmless Indemnitee against and, if requested by Indemnitee, shall reimburse
Indemnitee for, or advance to Indemnitee, within five business days of such
request, any and all Expenses paid or incurred by Indemnitee or which Indemnitee
determines are reasonably likely to be paid or incurred by Indemnitee in
connection with any Claim made, instituted or conducted by Indemnitee, in each
case to the fullest extent permitted or required by the laws of the State of
Indiana in effect on the date hereof or as such laws may from time to time
hereafter be amended to increase the scope of such permitted or required
indemnification, reimbursement or advancement of such Expenses, for
(a) indemnification or payment, advancement or reimbursement of Expenses by the
Company under any provision of this Agreement, or under any other agreement or
provision of the

 

5

--------------------------------------------------------------------------------


 

Constituent Documents now or hereafter in effect relating to Indemnifiable
Claims, and/or (b) recovery under any directors’ and officers’ liability
insurance policies maintained by the Company; provided, however, that Indemnitee
shall return, without interest, any such advance of Expenses (or portion
thereof) which remains unspent at the final disposition of the Claim to which
the advance related.

 

5.              Contribution.  To the fullest extent permissible under
applicable law in effect on the date hereof or as such law may from time to time
hereafter be amended to increase the scope of permitted or required
indemnification, if the indemnification provided for in this Agreement is
unavailable to Indemnitee for any reason whatsoever, the Company, in lieu of
indemnifying Indemnitee, shall contribute to the payment of any and all
Indemnifiable Claims or Indemnifiable Losses, in such proportion as is fair and
reasonable in light of all of the circumstances in order to reflect (i) the
relative benefits received by the Company and Indemnitee as a result of the
event(s) and/or transaction(s) giving cause to such Indemnifiable Claim or
Indemnifiable Loss and/or (ii) the relative fault of the Company (and its other
directors, officers, employees and agents) and Indemnitee in connection with
such event(s) and/or transaction(s); provided that such contribution shall not
be required where it is determined, pursuant to a final disposition of such
Indemnifiable Claim or Indemnifiable Loss in accordance with Section 8, that
Indemnitee is not entitled to indemnification by the Company with respect to
such Indemnifiable Claim or Indemnifiable Loss.

 

6.              Partial Indemnity.  If Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of any Indemnifiable Loss, but not for all of the total amount thereof,
the Company shall nevertheless indemnify Indemnitee for the portion thereof to
which Indemnitee is entitled.

 

7.              Procedure for Notification.  To obtain indemnification under
this Agreement in respect of an Indemnifiable Claim or Indemnifiable
Loss, Indemnitee shall submit to the Company a written request therefor,
including a brief description (based upon information then available to
Indemnitee) of such Indemnifiable Claim or Indemnifiable Loss.  If, at the time
of the receipt of such request, the Company has directors’ and officers’
liability insurance in effect under which coverage for such Indemnifiable Claim
or Indemnifiable Loss is potentially available, the Company shall give prompt
written notice of such Indemnifiable Claim or Indemnifiable Loss to the
applicable insurers in accordance with the procedures set forth in the
applicable policies.  The Company shall provide to Indemnitee a copy of such
notice delivered to the applicable insurers, and copies of all subsequent
correspondence between the Company and such insurers regarding the Indemnifiable
Claim or Indemnifiable Loss, in each case substantially concurrently with the
delivery or receipt thereof by the Company.  If requested by Indemnitee, the
Company shall use its reasonable best efforts, at the Company’s expense, to
enforce on behalf of and for the benefit of Indemnitee all rights (including
rights to receive payment) that may exist under the applicable policies of
insurance in relation to such Indemnifiable Claim or Indemnifiable Loss.  The
failure by Indemnitee to timely notify the Company of any Indemnifiable Claim or
Indemnifiable Loss shall not relieve the Company from any liability hereunder
unless, and only to the extent that, the Company did not otherwise learn of such
Indemnifiable Claim or Indemnifiable Loss and such failure results in forfeiture
by the Company of substantial defenses, rights or insurance coverage.

 

6

--------------------------------------------------------------------------------


 

8.              Determination of Right to Indemnification.

 

(a)         To the extent that Indemnitee shall have been successful on the
merits or otherwise in defense of any Indemnifiable Claim or any portion thereof
or in defense of any issue or matter therein, including dismissal without
prejudice, Indemnitee shall be indemnified against Indemnifiable Losses relating
to, arising out of or resulting from such Indemnifiable Claim in accordance with
Section 2 and no Standard of Conduct Determination (as defined in Section 8(b))
shall be required with respect to such Indemnifiable Claim.

 

(b)         To the extent that the provisions of Section 8(a) are inapplicable
to an Indemnifiable Claim that shall have been finally disposed of, any
determination of whether Indemnitee has satisfied any applicable standard of
conduct under Indiana law that is a legally required condition precedent to
indemnification of Indemnitee hereunder against Indemnifiable Losses relating
to, arising out of or resulting from such Indemnifiable Claim (a “Standard of
Conduct Determination”) shall be made as follows:  (i) by a majority vote of the
Disinterested Directors, even if less than a quorum of the Board, (ii) if such
Disinterested Directors so direct, by a majority vote of a committee of
Disinterested Directors designated by a majority vote of all Disinterested
Directors, or (iii) if there are no such Disinterested Directors or if
Indemnitee so requests, by Independent Counsel, selected by the Indemnitee and
approved by the Board (such approval not to be unreasonably withheld or
conditioned, and such approval shall be deemed to be given if the Board does not
object to the identity of Independent Counsel within five business days of
notice to the Company of Indemnitee’s selection thereof), in a written opinion
addressed to the Board, a copy of which shall be delivered to Indemnitee. 
Indemnitee will cooperate with the person or persons making such Standard of
Conduct Determination, including providing to such person or persons, upon
reasonable advance request, any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination.  The
Company shall indemnify and hold harmless Indemnitee against and, if requested
by Indemnitee, shall reimburse Indemnitee for, or advance to Indemnitee, within
five business days of such request, any and all costs and expenses (including
attorneys’ and experts’ fees and expenses) incurred by Indemnitee in so
cooperating with the person or persons making such Standard of Conduct
Determination.

 

(c)          The Company shall use its best efforts to cause any Standard of
Conduct Determination required under Section 8(b) to be made as promptly as
practicable.  If (i) the person or persons empowered or selected under Section 8
to make the Standard of Conduct Determination shall not have made a
determination within 30 days after the later of (A) receipt by the Company of
written notice from Indemnitee advising the Company of the final disposition of
the applicable Indemnifiable Claim (the date of such receipt being the
“Notification Date”) and (B) the selection of an Independent Counsel, if such
determination is to be made by Independent Counsel, and (ii) Indemnitee shall
have fulfilled his or her obligations set forth in the second sentence of
Section 8(b), then Indemnitee shall be deemed to have satisfied the applicable
standard of conduct; provided that such 30-day period may be extended for a
reasonable time, not to exceed an additional 30 days, if the person or persons
making such determination in good faith requires such additional time for
obtaining or evaluating any documentation or information relating thereto.

 

7

--------------------------------------------------------------------------------


 

(d)         If (i) Indemnitee shall be entitled to indemnification hereunder
against any Indemnifiable Losses pursuant to Section 8(a), (ii) no determination
of whether Indemnitee has satisfied any applicable standard of conduct under
Indiana law is a legally required condition precedent to indemnification of
Indemnitee hereunder against any Indemnifiable Losses, or (iii) Indemnitee has
been determined or deemed pursuant to Section 8(b) or (c) to have satisfied any
applicable standard of conduct under Indiana law which is a legally required
condition precedent to indemnification of Indemnitee hereunder against any
Indemnifiable Losses, then the Company shall pay to Indemnitee, within five
business days after the later of (x) the Notification Date in respect of the
Indemnifiable Claim or portion thereof to which such Indemnifiable Losses are
related, out of which such Indemnifiable Losses arose or from which such
Indemnifiable Losses resulted and (y) the earliest date on which the applicable
criterion specified in clause (i), (ii) or (iii) above shall have been
satisfied, an amount equal to the amount of such Indemnifiable Losses.

 

9.              Presumption of Entitlement.

 

(a)                                 In making a determination of whether
Indemnitee has been successful on the merits or otherwise in defense of any
Indemnifiable Claim or any portion thereof or in defense of any issue or matter
therein, the Company acknowledges that a resolution, disposition or outcome
short of dismissal or final judgment, including outcomes that permit Indemnitee
to avoid expense, delay, embarrassment, injury to reputation, distraction,
disruption or uncertainty, may constitute such success.  In the event that any
Indemnifiable Claim or any portion thereof or issue or matter therein is
resolved or disposed of in any manner other than by adverse judgment against
Indemnitee (including any resolution or disposition thereof by means of
settlement with or without payment of money or other consideration), it shall be
presumed that Indemnitee has been successful on the merits or otherwise in
defense of such Indemnifiable Claim or portion thereof or issue or matter
therein.  The Company may overcome such presumption only by its adducing clear
and convincing evidence to the contrary.

 

(b)                                 In making any Standard of Conduct
Determination, the person or persons making such determination shall presume
that Indemnitee has satisfied the applicable standard of conduct, and the
Company may overcome such presumption only by its adducing clear and convincing
evidence to the contrary.  Any Standard of Conduct Determination that Indemnitee
has satisfied the applicable standard of conduct shall be final and binding in
all respects, including with respect to any litigation or other action or
proceeding initiated by Indemnitee to enforce his or her rights hereunder.  Any
Standard of Conduct Determination that is adverse to Indemnitee may be
challenged by Indemnitee in the Circuit or Superior Court of Elkhart County in
the State of Indiana.  No determination by the Company (including by its
directors or any Independent Counsel) that Indemnitee has not satisfied any
applicable standard of conduct shall be a defense to any Claim by Indemnitee for
indemnification or reimbursement or advance payment of Expenses by the Company
hereunder or create a presumption that Indemnitee has not met any applicable
standard of conduct.

 

(c)                                  Without limiting the generality or effect
of Section 9(b), (i) to the extent that any Indemnifiable Claim relates to any
entity or enterprise (other than the Company) referred to in clause (i) of the
first sentence of the definition of “Indemnifiable Claim,” Indemnitee shall be
deemed to have satisfied the applicable standard of conduct if Indemnitee

 

8

--------------------------------------------------------------------------------


 

acted in good faith and in a manner Indemnitee reasonably believed to be in or
not opposed to the interests of such entity or enterprise (or the owners or
beneficiaries thereof, including in the case of any employee benefit plan the
participants and beneficiaries thereof) and, with respect to any criminal action
or proceeding, had no reasonable cause to believe that his or her conduct was
unlawful, and (ii) in all cases, any belief of Indemnitee that is based on the
records or books of account of the Company, including financial statements, or
on information supplied to Indemnitee by the directors or officers of the
Company in the course of their duties, or on the advice of legal counsel for the
Company, the Board, any committee of the Board or any director, or on
information or records given or reports made to the Company, the Board, any
committee of the Board or any director by an independent certified public
accountant or by an appraiser or other expert selected by or on behalf of the
Company, the Board, any committee of the Board or any director shall be deemed
to be reasonable.

 

10.       No Adverse Presumption.  For purposes of this Agreement, the
termination of any Claim by judgment, order, settlement (whether with or without
court approval) or conviction, or upon a plea of nolo contendere or its
equivalent, will not create a presumption that Indemnitee did not meet any
applicable standard of conduct or that indemnification hereunder is otherwise
not permitted.

 

11.       Non-Exclusivity.  The rights of Indemnitee hereunder will be in
addition to any other rights Indemnitee may have under the Constituent
Documents, or the substantive laws of the Company’s jurisdiction of
incorporation, any other contract or otherwise (collectively, “Other Indemnity
Provisions”); provided, however, that (a) to the extent that Indemnitee
otherwise would have any greater right to indemnification under any Other
Indemnity Provision, Indemnitee will be deemed to have such greater right
hereunder and (b) to the extent that any change is made to any Other Indemnity
Provision which permits any greater right to indemnification than that provided
under this Agreement as of the date hereof, Indemnitee will be deemed to have
such greater right hereunder.  The Company will not adopt any amendment to any
of the Constituent Documents the effect of which would be to deny, diminish or
encumber Indemnitee’s right to indemnification under this Agreement or any Other
Indemnity Provision.

 

12.       Liability Insurance and Funding.  For the duration of Indemnitee’s
service as a director and/or officer of the Company, and thereafter for so long
as Indemnitee shall be subject to any pending or possible Indemnifiable Claim,
the Company shall use reasonable efforts (taking into account the scope and
amount of coverage available relative to the cost thereof) to cause to be
maintained in effect policies of directors’ and officers’ liability insurance
providing coverage for directors and/or officers of the Company that is at least
substantially comparable in scope and amount to that provided by the Company’s
current policies of directors’ and officers’ liability insurance.  The Company
shall provide Indemnitee with a copy of all directors’ and officers’ liability
insurance applications, binders, policies, declarations, endorsements and other
related materials, and shall provide Indemnitee with a reasonable opportunity to
review and comment on the same.  Without limiting the generality or effect of
the two immediately preceding sentences, the Company shall not discontinue or
significantly reduce the scope or amount of coverage from one policy period to
the next (i)  without the prior approval thereof by a majority vote of the
Incumbent Directors, even if less than a quorum, or (ii) if at the time that any
such discontinuation or significant reduction in the scope or amount of coverage
is proposed there are no Incumbent Directors, without the prior written consent
of Indemnitee (which consent

 

9

--------------------------------------------------------------------------------


 

shall not be unreasonably withheld, delayed or conditioned).  In all policies of
directors’ and officers’ liability insurance obtained by the Company, Indemnitee
shall be named as an insured in such a manner as to provide Indemnitee the same
rights and benefits, subject to the same limitations, as are accorded to the
Company’s directors and officers most favorably insured by such policy.  The
Company may, but shall not be required to, create a trust fund, grant a security
interest or use other means, including a letter of credit, to ensure the payment
of such amounts as may be necessary to satisfy its obligations to indemnify and
advance expenses pursuant to this Agreement.

 

13.       Subrogation.  In the event of payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the related
rights of recovery of Indemnitee against other persons or entities (other than
Indemnitee’s successors), including any entity or enterprise referred to in
clause (i) of the definition of “Indemnifiable Claim” in Section 1(g). 
Indemnitee shall execute all papers reasonably required to evidence such rights
(all of Indemnitee’s reasonable Expenses, including attorneys’ fees and charges,
related thereto to be reimbursed by or, at the option of Indemnitee, advanced by
the Company).

 

14.       No Duplication of Payments.  The Company shall not be liable under
this Agreement to make any payment to Indemnitee in respect of any Indemnifiable
Losses to the extent Indemnitee has otherwise actually received and is entitled
to retain payment (net of any Expenses incurred in connection therewith and any
repayment by Indemnitee made with respect thereto) under any insurance policy,
the Constituent Documents and Other Indemnity Provisions or otherwise (including
from any entity or enterprise referred to in clause (i) of the definition of
“Indemnifiable Claim” in Section 1(g)) in respect of such Indemnifiable Losses
otherwise indemnifiable hereunder.

 

15.       Defense of Claims.  Except for any Indemnifiable Claim asserted by or
in the right of the Company (as to which Indemnitee shall be entitled to
exclusively control the defense), the Company shall be entitled to participate
in the defense of any Indemnifiable Claim or to assume the defense thereof, with
counsel reasonably satisfactory to Indemnitee.  The Company’s participation in
the defense of any Indemnifiable Claim of which the Company has not assumed the
defense will not in any manner affect the rights of Indemnitee under this
Agreement, including Indemnitee’s right to control the defense of such
Indemnifiable Claims.  With respect to the period (if any) commencing at the
time at which the Company notifies Indemnitee that the Company has assumed the
defense of any Indemnifiable Claim and continuing for so long as the Company
shall be using its reasonable best efforts to provide an effective defense of
such Indemnifiable Claim, the Company shall have the right to control the
defense of such Indemnifiable Claim and shall have no obligation under this
Agreement in respect of any attorneys’ or experts’ fees or expenses or any other
costs or expenses paid or incurred by Indemnitee in connection with defending
such Indemnifiable Claim (other than such costs and expenses paid or incurred by
Indemnitee in connection with any cooperation in the Company’s defense of such
Indemnifiable Claim or other action undertaken by Indemnitee at the request of
the Company or with the consent of the Company (which consent shall not be
unreasonably withheld, conditioned or delayed)); provided that if Indemnitee
believes, after consultation with counsel selected by Indemnitee, that (a) the
use of counsel chosen by the Company to represent Indemnitee would present such
counsel with an actual or potential conflict, (b) the named parties in any such
Indemnifiable Claim (including any impleaded parties) include both the Company

 

10

--------------------------------------------------------------------------------


 

and Indemnitee and Indemnitee shall conclude that there may be one or more legal
defenses available to him or her that are different from or in addition to those
available to the Company, or (c) any such representation by such counsel would
be precluded under the applicable standards of professional conduct then
prevailing, then Indemnitee shall be entitled to retain and use the services of
separate counsel (but not more than one law firm plus, if applicable, local
counsel in respect of any particular Indemnifiable Claim) at the Company’s
expense.   Nothing in this Agreement shall limit Indemnitee’s right to retain or
use his or her own counsel at his or her own expense in connection with any
Indemnifiable Claim; provided that in all events Indemnitee shall not
unreasonably interfere with the conduct of the defense by the Company of any
Indemnifiable Claim that the Company shall have assumed and of which the Company
shall be using its reasonable best efforts to provide an effective defense.  The
Company shall not be liable to Indemnitee under this Agreement for any amounts
paid in settlement of any threatened or pending Indemnifiable Claim effected
without the Company’s prior written consent.  The Company shall not, without the
prior written consent of Indemnitee, effect any settlement of any threatened or
pending Indemnifiable Claim to which Indemnitee is, or could have been, a party
unless such settlement solely involves the payment of money and includes a
complete and unconditional release of Indemnitee from all liability on any
claims that are the subject matter of such Indemnifiable Claim.  Neither the
Company nor Indemnitee shall unreasonably withhold, condition or delay its
consent to any proposed settlement; provided that Indemnitee may withhold
consent to any settlement that does not provide a complete and unconditional
release of Indemnitee.

 

16.       Successors and Binding Agreement.

 

(a)                                 The Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation, reorganization
or otherwise) to all or substantially all of the business or assets of the
Company, by agreement in form and substance satisfactory to Indemnitee and his
or her counsel, expressly to assume and agree to perform this Agreement in the
same manner and to the same extent the Company would be required to perform if
no such succession had taken place.  This Agreement shall be binding upon and
inure to the benefit of the Company and any successor to the Company, including
any person acquiring directly or indirectly all or substantially all of the
business or assets of the Company whether by purchase, merger, consolidation,
reorganization or otherwise (and such successor will thereafter be deemed the
“Company” for purposes of this Agreement), but shall not otherwise be assignable
or delegatable by the Company.

 

(b)         This Agreement shall inure to the benefit of and be enforceable by
Indemnitee’s personal or legal representatives, executors, administrators,
heirs, distributees, legatees and other successors.

 

(c)          This Agreement is personal in nature and neither of the parties
hereto shall, without the consent of the other, assign or delegate this
Agreement or any rights or obligations hereunder except as expressly provided in
Sections 16(a) and 16(b).  Without limiting the generality or effect of the
foregoing, Indemnitee’s right to receive payments hereunder shall not be
assignable, whether by pledge, creation of a security interest or otherwise,
other than by a transfer by Indemnitee’s will or by the laws of descent and
distribution, and, in the event of any

 

11

--------------------------------------------------------------------------------


 

attempted assignment or transfer contrary to this Section 16(c), the Company
shall have no liability to pay any amount so attempted to be assigned or
transferred.

 

17.       Notices.  For all purposes of this Agreement, all communications,
including notices, consents, requests or approvals, required or permitted to be
given hereunder shall be in writing and shall be deemed to have been duly given
when hand delivered or dispatched by electronic facsimile transmission (with
receipt thereof orally confirmed), or five business days after having been
mailed by United States registered or certified mail, return receipt requested,
postage prepaid or one business day after having been sent for next-day delivery
by a nationally recognized overnight courier service, addressed to the Company
(to the attention of the Secretary of the Company) and to Indemnitee at the
applicable address shown on the signature page hereto, or to such other address
as any party hereto may have furnished to the other in writing and in accordance
herewith, except that notices of changes of address will be effective only upon
receipt.

 

18.       Governing Law.  The validity, interpretation, construction and
performance of this Agreement shall be governed by and construed in accordance
with the substantive laws of the State of Indiana, without giving effect to the
principles of conflict of laws of such State.  The Company and Indemnitee each
hereby irrevocably consent to the jurisdiction of the Circuit or Superior Court
of Elkhart County in the State of Indiana for all purposes in connection with
any action or proceeding which arises out of or relates to this Agreement and
agree that any action instituted under this Agreement shall be brought only in
the Circuit or Superior Court of Elkhart County in the State of Indiana.

 

19.       Validity.  If any provision of this Agreement or the application of
any provision hereof to any person or circumstance is held invalid,
unenforceable or otherwise illegal, the remainder of this Agreement and the
application of such provision to any other person or circumstance shall not be
affected, and the provision so held to be invalid, unenforceable or otherwise
illegal shall be reformed to the extent, and only to the extent, necessary to
make it enforceable, valid or legal.  In the event that any court or other
adjudicative body shall decline to reform any provision of this Agreement held
to be invalid, unenforceable or otherwise illegal as contemplated by the
immediately preceding sentence, the parties thereto shall take all such action
as may be necessary or appropriate to replace the provision so held to be
invalid, unenforceable or otherwise illegal with one or more alternative
provisions that effectuate the purpose and intent of the original provisions of
this Agreement as fully as possible without being invalid, unenforceable or
otherwise illegal.  This Agreement shall replace and supersede any
indemnification agreement in effect between Indemnitee and the Company
immediately prior to the execution and delivery of this Agreement by Indemnitee
and the Company (the “Prior Indemnification Agreement”); provided that if, after
giving effect to the foregoing provisions of this Section 19 and any actions
contemplated thereby that are taken pursuant thereto, Indemnitee is not
satisfied, in his or her sole discretion, with the rights and benefits provided
to Indemnitee by this Agreement, Indemnitee may elect to have the Prior
Indemnification Agreement, rather than this Agreement, govern the rights and
obligations of the parties hereto in relation to the subject matter of the Prior
Indemnification Agreement with the same force and effect as if this Agreement
had never replaced or superseded the Prior Indemnification Agreement (it being
the intent of the parties hereto to fully preserve the validity, binding effect
and enforceability of the Prior Indemnification Agreement in that event).

 

12

--------------------------------------------------------------------------------


 

20.       Miscellaneous.  No provision of this Agreement may be waived, modified
or discharged unless such waiver, modification or discharge is agreed to in
writing signed by Indemnitee and the Company.  No waiver by either party hereto
at any time of any breach by the other party hereto or compliance with any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.  No agreements or representations,
oral or otherwise, expressed or implied with respect to the subject matter
hereof have been made by either party hereto that are not set forth expressly in
this Agreement.

 

21.       Legal Fees and Expenses; Interest.

 

(a)                                 It is the intent of the Company that
Indemnitee not be required to incur legal fees and or other Expenses associated
with the interpretation, enforcement or defense of Indemnitee’s rights under
this Agreement by litigation or otherwise because the cost and expense thereof
would substantially detract from the benefits intended to be extended to
Indemnitee hereunder.  Accordingly, without limiting the generality or effect of
any other provision hereof, if it should appear to Indemnitee that the Company
has failed to comply with any of its obligations under this Agreement (including
its obligations under Section 3) or in the event that the Company or any other
person takes or threatens to take any action to declare this Agreement void or
unenforceable, or institutes any litigation or other action or proceeding
designed to deny, or to recover from, Indemnitee the benefits provided or
intended to be provided to Indemnitee hereunder, the Company irrevocably
authorizes Indemnitee from time to time to retain counsel of Indemnitee’s
choice, at the expense of the Company as hereafter provided, to advise and
represent Indemnitee in connection with any such interpretation, enforcement or
defense, including the initiation or defense of any litigation or other legal
action, whether by or against the Company or any director, officer, shareholder
or other person affiliated with the Company, in any jurisdiction. 
Notwithstanding any existing or prior attorney-client relationship between the
Company and such counsel, the Company irrevocably consents to Indemnitee’s
entering into an attorney-client relationship with such counsel, and in that
connection the Company and Indemnitee agree that a confidential relationship
shall exist between Indemnitee and such counsel.  The Company will pay and be
solely financially responsible for any and all attorneys’ and related fees and
expenses incurred by Indemnitee in connection with any of the foregoing to the
fullest extent permitted or required by the laws of the State of Indiana in
effect on the date hereof or as such laws may from time to time hereafter be
amended to increase the scope of such permitted or required payment of such fees
and expenses.

 

(b)                                 Any amount due to Indemnitee under this
Agreement that is not paid by the Company by the date on which it is due will
accrue interest at 12% per annum, or such lower rate as required by Indiana law,
from the date on which such amount is due to the date on which such amount is
paid to Indemnitee.

 

22.       Certain Interpretive Matters.  Unless the context of this Agreement
otherwise requires, (a) “it” or “its” or words of any gender include each other
gender, (b) words using the singular or plural number also include the plural or
singular number, respectively, (c) the terms “hereof,” “herein,” “hereby” and
derivative or similar words refer to this entire Agreement, (d) the terms “
“Section” or “Exhibit” refer to the specified Section or Exhibit of or to this
Agreement, (e) the terms “include,” “includes” and “including” will be deemed to
be followed

 

13

--------------------------------------------------------------------------------


 

by the words “without limitation” (whether or not so expressed), and (f) the
word “or” is disjunctive but not exclusive.  Whenever this Agreement refers to a
number of days, such number will refer to calendar days unless business days are
specified and whenever action must be taken (including the giving of notice or
the delivery of documents) under this Agreement during a certain period of time
or by a particular date that ends or occurs on a non-business day, then such
period or date will be extended until the immediately following business day. 
As used herein, “business day” means any day other than Saturday, Sunday or a
United States federal holiday.

 

23.       Counterparts.  This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original but all of which
together shall constitute one and the same agreement.

 

[Signatures Appear on Following Page]

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Indemnitee has executed and the Company has caused its duly
authorized representative to execute this Agreement as of the date first above
written.

 

 

 

CTS CORPORATION

 

 

 

 

 

By:

 

 

 

Robert Patton

 

 

Vice President, General Counsel & Secretary

 

 

 

 

 

[INDEMNITEE]

 

[Address]

 

 

 

 

 

 

 

[Indemnitee]

 

15

--------------------------------------------------------------------------------


 

EXHIBIT A

 

UNDERTAKING

 

This Undertaking is submitted pursuant to the Director and Officer
Indemnification Agreement, dated as of                            , 2015 (the
“Indemnification Agreement”), between CTS Corporation, an Indiana corporation
(the “Company”), and the undersigned.  Capitalized terms used and not otherwise
defined herein have the meanings ascribed to such terms in the Indemnification
Agreement.

 

The undersigned hereby requests [payment], [advancement], [reimbursement] by the
Company of Expenses which the undersigned [has incurred] [reasonably expects to
incur] in connection with                                              (the
“Indemnifiable Claim”).

 

The undersigned hereby undertakes to repay the [payment], [advancement],
[reimbursement] of Expenses made by the Company to or on behalf of the
undersigned in response to the foregoing request to the extent it is determined,
following the final disposition of the Indemnifiable Claim and in accordance
with Section 8 of the Indemnification Agreement, that the undersigned is not
entitled to indemnification by the Company under the Indemnification Agreement
with respect to the Indemnifiable Claim.

 

IN WITNESS WHEREOF, the undersigned has executed this Undertaking as of this
           day of                             , 2015.

 

 

 

 

 

[Indemnitee]

 

--------------------------------------------------------------------------------